 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LOUIS RALPH PICART,                                No. 2:18-CV-1842-TLN-DMC-P
12                       Plaintiff,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    M. BARRON,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is defendant’s unopposed motion for summary

19   judgment (ECF No. 23). Defendant argues plaintiff failed to exhaust administrative remedies

20   prior to filing suit and, for this reason, judgment in his favor should be entered.

21

22                          I. STANDARDS FOR SUMMARY JUDGMENT

23                  The Federal Rules of Civil Procedure provide for summary judgment or summary

24   adjudication when “the pleadings, depositions, answers to interrogatories, and admissions on file,

25   together with affidavits, if any, show that there is no genuine issue as to any material fact and that

26   the moving party is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(a). The

27   standard for summary judgment and summary adjudication is the same. See Fed. R. Civ. P.

28   56(a), 56(c); see also Mora v. ChemTronics, 16 F. Supp. 2d. 1192, 1200 (S.D. Cal. 1998). One of
                                                        1
 1   the principal purposes of Rule 56 is to dispose of factually unsupported claims or defenses. See

 2   Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Under summary judgment practice, the

 3   moving party

 4                  . . . always bears the initial responsibility of informing the district court of
                    the basis for its motion, and identifying those portions of “the pleadings,
 5                  depositions, answers to interrogatories, and admissions on file, together
                    with the affidavits, if any,” which it believes demonstrate the absence of a
 6                  genuine issue of material fact.
 7                  Id., at 323 (quoting former Fed. R. Civ. P. 56(c)); see also Fed. R. Civ. P. 56(c)(1).
 8                  If the moving party meets its initial responsibility, the burden then shifts to the

 9   opposing party to establish that a genuine issue as to any material fact actually does exist. See

10   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). In attempting to

11   establish the existence of this factual dispute, the opposing party may not rely upon the

12   allegations or denials of its pleadings but is required to tender evidence of specific facts in the

13   form of affidavits, and/or admissible discovery material, in support of its contention that the

14   dispute exists. See Fed. R. Civ. P. 56(c)(1); see also Matsushita, 475 U.S. at 586 n.11. The

15   opposing party must demonstrate that the fact in contention is material, i.e., a fact that might

16   affect the outcome of the suit under the governing law, Anderson v. Liberty Lobby, Inc., 477 U.S.

17   242, 248 (1986); T.W. Elec. Serv., Inc. v. Pacific Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th

18   Cir. 1987), and that the dispute is genuine, i.e., the evidence is such that a reasonable jury could

19   return a verdict for the nonmoving party, Wool v. Tandem Computers, Inc., 818 F.2d 1433, 1436

20   (9th Cir. 1987). To demonstrate that an issue is genuine, the opposing party “must do more than
21   simply show that there is some metaphysical doubt as to the material facts . . . . Where the record

22   taken as a whole could not lead a rational trier of fact to find for the non-moving party, there is no

23   ‘genuine issue for trial.’” Matsushita, 475 U.S. at 587 (citation omitted). It is sufficient that “the

24   claimed factual dispute be shown to require a trier of fact to resolve the parties’ differing versions

25   of the truth at trial.” T.W. Elec. Serv., 809 F.2d at 631.

26   ///
27   ///

28   ///
                                                         2
 1                  In resolving the summary judgment motion, the court examines the pleadings,

 2   depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any.

 3   See Fed. R. Civ. P. 56(c). The evidence of the opposing party is to be believed, see Anderson,

 4   477 U.S. at 255, and all reasonable inferences that may be drawn from the facts placed before the

 5   court must be drawn in favor of the opposing party, see Matsushita, 475 U.S. at 587.

 6   Nevertheless, inferences are not drawn out of the air, and it is the opposing party’s obligation to

 7   produce a factual predicate from which the inference may be drawn. See Richards v. Nielsen

 8   Freight Lines, 602 F. Supp. 1224, 1244-45 (E.D. Cal. 1985), aff’d, 810 F.2d 898, 902 (9th Cir.

 9   1987). Ultimately, “[b]efore the evidence is left to the jury, there is a preliminary question for the

10   judge, not whether there is literally no evidence, but whether there is any upon which a jury could

11   properly proceed to find a verdict for the party producing it, upon whom the onus of proof is

12   imposed.” Anderson, 477 U.S. at 251.

13

14                                            II. DISCUSSION

15                  Prisoners seeking relief under § 1983 must exhaust all available administrative

16   remedies prior to bringing suit. See 42 U.S.C. § 1997e(a). This requirement is mandatory

17   regardless of the relief sought. See Booth v. Churner, 532 U.S. 731, 741 (2001) (overruling

18   Rumbles v. Hill, 182 F.3d 1064 (9th Cir. 1999)). Because exhaustion must precede the filing of

19   the complaint, compliance with § 1997e(a) is not achieved by exhausting administrative remedies

20   while the lawsuit is pending. See McKinney v. Carey, 311 F.3d 1198, 1199 (9th Cir. 2002). The
21   Supreme Court addressed the exhaustion requirement in Jones v. Bock, 549 U.S. 199 (2007), and

22   held: (1) prisoners are not required to specially plead or demonstrate exhaustion in the complaint

23   because lack of exhaustion is an affirmative defense which must be pleaded and proved by the

24   defendants; (2) an individual named as a defendant does not necessarily need to be named in the

25   grievance process for exhaustion to be considered adequate because the applicable procedural

26   rules that a prisoner must follow are defined by the particular grievance process, not by the
27   PLRA; and (3) the PLRA does not require dismissal of the entire complaint if only some, but not

28   all, claims are unexhausted. The defendant bears burden of showing non-exhaustion in first
                                                        3
 1   instance. See Albino v. Baca, 697 F.3d 1023 (9th Cir. 2012). If met, the plaintiff bears the

 2   burden of showing that the grievance process was not available, for example because it was

 3   thwarted. See id.

 4                  The Supreme Court held in Woodford v. Ngo that, in order to exhaust

 5   administrative remedies, the prisoner must comply with all of the prison system’s procedural

 6   rules so that the agency addresses the issues on the merits. 548 U.S. 81, 89-96 (2006). Thus,

 7   exhaustion requires compliance with “deadlines and other critical procedural rules.” Id. at 90.

 8   Partial compliance is not enough. See id. Substantively, the prisoner must submit a grievance

 9   which affords prison officials a full and fair opportunity to address the prisoner’s claims. See id.

10   at 90, 93. The Supreme Court noted that one of the results of proper exhaustion is to reduce the

11   quantity of prisoner suits “because some prisoners are successful in the administrative process,

12   and others are persuaded by the proceedings not to file an action in federal court.” Id. at 94.

13                  A prison inmate in California satisfies the administrative exhaustion requirement

14   by following the procedures set forth in §§ 3084.1-3084.8 of Title 15 of the California Code of

15   Regulations. In California, inmates “may appeal any policy, decision, action, condition, or

16   omission by the department or its staff that the inmate . . . can demonstrate as having a material

17   adverse effect upon his or her health, safety, or welfare.” Cal. Code Regs. tit. 15, § 3084.1(a).

18   The inmate must submit their appeal on the proper form, and is required to identify the staff

19   member(s) involved as well as describing their involvement in the issue. See Cal. Code Regs. tit.

20   15, § 3084.2(a). These regulations require the prisoner to proceed through three levels of appeal.
21   See Cal. Code Regs. tit. 15, §§ 3084.1(b), 3084.2, 3084.7. A decision at the third formal level,

22   which is also referred to as the director’s level, is not appealable and concludes a prisoner’s

23   departmental administrative remedy. See id. Departmental appeals coordinators may reject a

24   prisoner’s administrative appeal for a number of reasons, including untimeliness, filing excessive

25   appeals, use of improper language, failure to attach supporting documents, and failure to follow

26   proper procedures. See Cal. Code Regs. tit. 15, §§ 3084.6(b). If an appeal is rejected, the inmate
27   is to be provided clear instructions how to cure the defects therein. See Cal. Code Regs. tit. 15,

28   §§ 3084.5(b), 3084.6(a). Group appeals are permitted on the proper form with each inmate
                                                        4
 1   clearly identified, and signed by each member of the group. See Cal. Code Regs. tit 15,

 2   § 3084.2(h).

 3                  Because defendant’s motion is unopposed, all of the evidence presented by

 4   defendant is necessarily undisputed. Defendant’s undisputed evidence establishes that plaintiff

 5   did not file any inmate appeals related to the claims raised in this case to the third and final level

 6   of mandatory review. See ECF No. 23-3 (defendant’s statement of undisputed facts); see also

 7   ECF No. 23-4 (declaration of M. Voong and related exhibits). The court finds this evidence is

 8   sufficient to establish there is no genuine issue of fact on the question of exhaustion and

 9   concludes plaintiff failed to exhaust administrative remedies prior to filing this action.

10

11                                           III. CONCLUSION

12                  Based on the foregoing, the undersigned recommends that defendant’s unopposed

13   motion for summary judgment (ECF No. 23) be granted.

14                  These findings and recommendations are submitted to the United States District

15   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

16   after being served with these findings and recommendations, any party may file written objections

17   with the court. Responses to objections shall be filed within 14 days after service of objections.

18   Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

19   Ylst, 951 F.2d 1153 (9th Cir. 1991).

20
21   Dated: June 20, 2019
                                                             ____________________________________
22                                                           DENNIS M. COTA
23                                                           UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28
                                                         5
